Citation Nr: 0002872	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from August 1987 to 
October 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 
Vet.App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991)

The veteran asserts, in essence, that the symptoms associated 
with his service-connected low back disability are more 
disabling than currently evaluated.  Specifically, the 
veteran maintains that he experiences increased low back pain 
and that his back discomforts interfere with his employment 
responsibilities.  

The Board would also point out that the veteran has been seen 
and treated by VA and private health care providers for his 
low back disability.  Clinical findings and diagnoses 
included degenerative disc disease with associated mile 
degenerative bony changes at the L5-S1 level with associated 
broad based bulging of the disc ( magnetic reasoning dated in 
July 1997).  Additional VA examiners have opined that the 
veteran has sciatica consistent with L4-5 bulging disc and 
degenerative changes of L5-S1 areas of the lumbar spine.  The 
record includes medical records dated in June and September 
1998 and an employment fitness examination dated in August 
1997 reflecting that the veteran has been on restricted work 
duty because of back problems.  

In evaluating the severity of the veteran's low back 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In that connection, the veteran's representative 
indicated in VA Form 646 received in August 1999 that a 
November 1997 VA compensation and pension examination (the 
most contemporaneous examination of record) is not in 
compliance with requirements emcompassed by 4.40 and 4.45.  
The Board agrees.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected lumbar 
strain.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

2.  Thereafter, the veteran should be 
provided a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected lumbar strain.  Any 
necessary tests or studies, including X-
rays, should be conducted.  Tests of 
joint movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected lumbar strain on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims folders must be 
made available to the examiner for review 
prior to the examination.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examinations 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  In light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
reevaluate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




